J. S52015/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: B.A.C.,         :         IN THE SUPERIOR COURT OF
A MINOR                             :               PENNSYLVANIA
                                    :
APPEAL OF: J.W., A/K/A J.C., MOTHER :             No. 3546 EDA 2015


             Appeal from the Order Dated September 8, 2015,
           in the Court of Common Pleas of Philadelphia County
          Family Court Division at Nos. CP-51-AP-0000465-2014,
                         CP-51-DP-0000143-2013


IN THE INTEREST OF: J.L.C.,         :         IN THE SUPERIOR COURT OF
A MINOR                             :               PENNSYLVANIA
                                    :
APPEAL OF: J.W., A/K/A J.C., MOTHER :             No. 3548 EDA 2015


             Appeal from the Order Dated September 8, 2015,
           in the Court of Common Pleas of Philadelphia County
          Family Court Division at Nos. CP-51-AP-0000466-2014,
                         CP-51-DP-0000144-2013


BEFORE: FORD ELLIOTT, P.J.E., STABILE AND STRASSBURGER,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                   FILED JULY 11, 2016

      J.W., a/k/a J.C., (“Mother”) appeals from the decrees and orders

entered September 8, 2015, in the Court of Common Pleas of Philadelphia

County, Family Court Division, granting the petitions of the Philadelphia

Department of Human Services (“DHS”) and involuntarily terminating her

parental rights to her minor adoptive children, B.A.C., born in February of

2009, and J.L.C., born in May of 2005 (collectively, the “Children”), pursuant

to 23 Pa.C.S.A. §§ 2511(a)(2), (5), (8), and (b), and changing the


* Retired Senior Judge assigned to the Superior Court.
J. S52015/16


permanency goal to adoption pursuant to 42 Pa.C.S.A. § 6351.1 In addition,

on March 15, 2016, Mother’s counsel filed a petition to withdraw, together

with an Anders2 brief, averring the within appeal is frivolous. After review,

we grant counsel’s petition to withdraw and we affirm.

        The relevant procedural and factual history was summarized by the

trial court as follows:

                   This case initially became known to the
             Department of Human Services (“DHS”) on
             January 18, 2013 when DHS received a General
             Protective Services (“GPS”) report alleging that
             J.L.C. had sustained a contusion on his head after
             Mother repeatedly banged his head on the floor until
             he stopped crying.[3] The report stated that J.L.C.
             was a special needs child after being diagnosed with
             Dandy     Walker    Syndrome      (congenital   brain
             malfunction). The report also alleged that Mother hit
             B.A.C. (who is a blind child) on his hands as a form
             of punishment.     On the same day, an Order of
             Protective Custody (“OPC”) was obtained for J.L.C.
             after he reported that he was afraid to return home
             to Mother. On January 18, 2013, DHS obtained an




1
   Mother adopted J.L.C. and B.A.C. as a single parent.    (Decrees of
involuntary termination of parental rights, 9/8/15 at 1; petitions for
involuntary termination of parental rights, 9/10/14 at 1.)
2
    Anders v. California, 386 U.S. 738 (1967).
3
  DHS social worker, Clarence Tillman, testified that he became acquainted
with the family just days prior, on January 16, 2013, in relation to another
child in the family, I. (Notes of testimony, 9/8/15 at 34.) Mother’s parental
rights to I. were subsequently terminated. (DHS petition for involuntary
termination of parental rights, 9/10/14, Exhibit “A,” Statement of Facts, at
¶bb.)


                                     -2-
J. S52015/16


           OPC for B.A.C. because the child was non-verbal and
           could not say whether he was safe.[4]

                 On January 28, 2013, the Court adjudicated
           the Children dependent and committed them to DHS.
           In the Court order for the adjudication, the
           Assessment and Treatment Alternative (“ATA”)
           evaluation stated:

                “[Mother] asserts [that] all allegations
                and/or reports of her engaging in
                negative and/or abusive behaviors with
                her children (biological, adopted, and/or
                foster) are false and multiple people are
                lying when reporting these allegations.
                Given [Mother] presents a pervasive
                pattern of consistently altered versions of
                events spanning across different children
                and different allegations there are
                ongoing concerns regarding her capacity
                to provide for the children’s safety.”

                  During the evaluation, Mother admitted “to
           occasionally hitting her children on the buttocks,”
           especially when one child had temper tantrums. In
           particular, Mother felt that corporal punishment was
           “needed because of her history of severe behavioral
           problems” with another child. The ATA evaluator
           concluded that in order for Mother to be reunified
           with her children, she would have to “explore her
           role in DHS’ involvement in her life with her as an
           identified perpetrator of abuse in therapy.”

                The hearing on the Petition for Involuntary
           Termination of Parental Rights was held on
           September 8, 2015. During the hearing, the Court
           heard from five witnesses: Dr. Erica Williams (ATA
           Forensic Psychologist), Clarence Tillman (DHS Social
           Worker), Jessica Stone (Northeast Treatment Center
           (“NET”) social worker, Emily Slook (Children’s Crisis


4
  A review of the record reveals that the OPC for B.A.C. was obtained on
January 19, 2013. (DHS Exhibit 3.)


                                   -3-
J. S52015/16


          Treatment Center “CCTC” trauma clinician), and
          Mother.

          ....

                After closing arguments, the Court made the
          following findings as to the credibility of the
          witnesses: 1) Dr. Williams was credible and her
          testimony accepted in full; 2) Mr. Tillman was
          credible and his testimony was accepted in full;
          3) Ms. Slook was credible and her testimony
          accepted in full; 4) Ms. Stone was credible and her
          testimony was accepted in full; 5) Mother’s
          testimony was not credible and her testimony was
          not accepted in full.

                The Court accepted the testimony of Mother
          slapping the hands of B.A.C. and “knowing [B.A.C.’s]
          condition []. . .[] there is no excuse for [M]other to
          slap [B.A.C.’s] hands or to do anything that would
          cause him harm because of his condition. And the
          fact that [Mother] cannot accept, or realize that fact
          is concerning to the Court.” The Court further found
          that “mom did harm these children. . .[.] [Mother]
          attempts to manipulate the children instead of
          dealing with her own mental health issues[]
          [c]ausing her children to be unsafe.”

                 The Court stated that “It’s the parents’ duty to
          love, protect, and support their children. But a
          parent cannot meet these goals if a parent does not
          realize that they can’t protect the child because of
          deficits the parents may have.”

                The Court found that DHS had met its burden
          and presented clear and convincing evidence to
          support the termination of Mother’s parental rights
          under 23 Pa. C.S. §§ 2511(a)(2), [](5), and (8) of
          the Adoption Act. Pursuant to 23 Pa. C.S. § 2511(b)
          the Court further found that while a bond exists
          between Mother and the B.A.C., it is not a
          parent-child bond. The Court found that based on
          the evidence, it was in the best interests of the
          Children to be adopted and granted the termination


                                   -4-
J. S52015/16


            of Mother’s parental rights on September 3, 2009
            based on 2511(a)(1), and (2) and 2511(b). . . .[5]

Trial court opinion, 2/1/16 at 1-6 (footnotes omitted; citations omitted).

      By letter dated October 21, 2015, and addressed to Supervising Judge

Walter Olszewski, Mother requested the ability to appeal the termination of

her parental rights nunc pro tunc.      (Letter, 10/21/15.)   On October 30,

2015, the trial court granted Mother permission to file an appeal nunc pro

tunc, and appointed counsel for purposes of appeal.        (Order, 10/30/15.)

Thereafter, Mother, through appointed counsel, filed timely notices of appeal

and concise statements of matters complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b) on November 20, 2015.               This court

sua sponte consolidated the appeals on January 20, 2016.

      On appeal, Mother raises the following issues for review:

                  Whether under the Juvenile Act, 42 Pa.C.S.A.
            Section 6351, and 55 Pa. Code section 3130.74, in
            accordance with the provisions of the Federal
            Adoption and Safe Families Act, 42 U.S.C. Section
            671, et seq., reasonable efforts were made to
            reunite the mother with her child[ren] and whether
            the goal change to adoption was the disposition best
            suited to the safety, protection and physical, mental
            and moral welfare of the child[ren][?]

                  Whether it was proven by clear and convincing
            evidence that Mother’s parental rights should be
            terminated under Sections 2511 (a)(2), (5), (8) and
            2511 (b)[?]

5
  A review of the record reveals that on September 8, 2015, the trial court
terminated Mother’s parental rights pursuant to 23 Pa.C.S.A. §§ 2511(a)(2),
(5), (8), and (b). On the same date, the trial court additionally entered an
order changing the permanency goal to adoption.


                                     -5-
J. S52015/16



Anders brief at 6 (unnecessary capitalization omitted).

       When counsel files an Anders brief, this court may not review the

merits of the appeal without first addressing counsel’s request to withdraw.

Commonwealth v. Washington, 63 A.3d 797, 800 (Pa.Super. 2013). See

also Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa.Super. 2005)

(stating, “[w]hen faced with a purported Anders brief, this Court may not

review the merits of the underlying issues without first passing on the

request to withdraw[]”(citation omitted)).   In In re V.E., 611 A.2d 1267

(Pa.Super. 1992), this court extended the Anders principles to appeals

involving the termination of parental rights. Id. at 1275. It follows, counsel

appointed to represent an indigent parent on a first appeal from a decree

involuntarily terminating parental rights may petition this court for leave to

withdraw representation and submit an Anders brief.       In re S.M.B., 856
A.2d 1235,   1237   (Pa.Super.   2004).      To   withdraw,   pursuant    to

Commonwealth v. Millisock, 873 A.2d 748 (Pa.Super. 2005), and its

progeny, counsel must:

            1) petition the court for leave to withdraw stating
            that, after making a conscientious examination of
            the record, counsel has determined that the appeal
            would be frivolous; 2) furnish a copy of the
            [Anders] brief to the [appellant]; and 3) advise the
            [appellant] that he or she has the right to retain
            private counsel or raise additional arguments that
            the [appellant] deems worthy of the court’s
            attention.




                                    -6-
J. S52015/16


Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa.Super. 2013)

(en banc), citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa.Super.

2009).    See also Commonwealth v. Orellana, 86 A.3d 877, 880

(Pa.Super. 2014). We further review counsel’s Anders brief for compliance

with the requirements set forth in Commonwealth v. Santiago, 978 A.2d
349 (Pa. 2009).

           [W]e hold that in the Anders brief that accompanies
           court-appointed counsel’s petition to withdraw,
           counsel must:      (1) provide a summary of the
           procedural history and facts, with citations to the
           record; (2) refer to anything in the record that
           counsel believes arguably supports the appeal;
           (3) set forth counsel’s conclusion that the appeal is
           frivolous; and (4) state counsel’s reasons for
           concluding that the appeal is frivolous.     Counsel
           should articulate the relevant facts of record,
           controlling case law, and/or statutes on point that
           have led to the conclusion that the appeal is
           frivolous.

Id. at 361. “Once counsel has satisfied the above requirements, it is then

this Court’s duty to conduct its own review of the trial court’s proceedings

and render an independent judgment as to whether the appeal is, in fact,

wholly frivolous.”   Commonwealth v. Goodwin, 928 A.2d 287, 291

(Pa.Super. 2007) (en banc), quoting Commonwealth v. Wright, 846 A.2d
730, 736 (Pa.Super. 2004).

     Counsel has satisfied the first requirement of Anders by filing a

motion to withdraw, wherein he asserts that he has made a conscientious

review of the record and determined the appeal would be frivolous.



                                   -7-
J. S52015/16


Likewise, counsel has satisfied the second requirement by filing an Anders

brief that complies with the requirements set forth in Santiago, supra.

With respect to the third requirement, counsel has attached to the motion to

withdraw a copy of the letter sent to Mother advising her of her rights, and

enclosing a copy of the Anders brief. Hence, we conclude that counsel has

complied with the Anders requirements and proceed to a review of the

merits, commencing with the issue of involuntary termination first.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.”
            In re Adoption of S.P., 616 Pa. 309, 47 A.3d 817,
            826 (Pa. 2012).         “If the factual findings are
            supported, appellate courts review to determine if
            the trial court made an error of law or abused its
            discretion.” Id. “[A] decision may be reversed for
            an abuse of discretion only upon demonstration of
            manifest unreasonableness, partiality, prejudice,
            bias, or ill-will.” Id. The trial court’s decision,
            however, should not be reversed merely because the
            record would support a different result. Id. at 827.
            We have previously emphasized our deference to
            trial courts that often have first-hand observations of
            the parties spanning multiple hearings. See In re
            R.J.T., 9 A.3d at 1190.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated




                                     -8-
J. S52015/16


analysis of the grounds for termination followed by the needs and welfare of

the child.

             Our case law has made clear that under
             Section 2511, the court must engage in a bifurcated
             process prior to terminating parental rights. Initially,
             the focus is on the conduct of the parent. The party
             seeking termination must prove by clear and
             convincing evidence that the parent’s conduct
             satisfies the statutory grounds for termination
             delineated in Section 2511(a). Only if the court
             determines that the parent’s conduct warrants
             termination of his or her parental rights does the
             court engage in the second part of the analysis
             pursuant to Section 2511(b): determination of the
             needs and welfare of the child under the standard of
             best interests of the child. One major aspect of the
             needs and welfare analysis concerns the nature and
             status of the emotional bond between parent and
             child, with close attention paid to the effect on the
             child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).       We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc).

      In this case, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. §§ 2511(a)(2), (5), and (8), as well as (b). We

have long held that, in order to affirm a termination of parental rights, we

need only agree with the trial court as to any one subsection of

Section 2511(a), well as Section 2511(b). In re B.L.W., 843 A.2d 380, 384




                                      -9-
J. S52015/16


(Pa.Super. 2004) (en banc).       Here, we analyze the court’s termination

pursuant to Sections 2511(a)(2) and (b), which provide as follows:

           § 2511. Grounds for involuntary termination

           (a)   General rule.--The rights of a parent in
                 regard to a child may be terminated after a
                 petition filed on any of the following grounds:

                 ....

                 (2)    The    repeated   and   continued
                        incapacity,  abuse,   neglect  or
                        refusal of the parent has caused
                        the child to be without essential
                        parental    care,    control   or
                        subsistence necessary for his
                        physical or mental well-being and
                        the conditions and causes of the
                        incapacity,  abuse,   neglect  or
                        refusal cannot or will not be
                        remedied by the parent.

                 ....

           (b)   Other      considerations.--The         court     in
                 terminating the rights of a parent shall give
                 primary consideration to the developmental,
                 physical and emotional needs and welfare of
                 the child. The rights of a parent shall not be
                 terminated     solely     on     the    basis     of
                 environmental factors such as inadequate
                 housing, furnishings, income, clothing and
                 medical care if found to be beyond the control
                 of the parent. With respect to any petition
                 filed pursuant to subsection (a)(1), (6) or (8),
                 the court shall not consider any efforts by the
                 parent to remedy the conditions described
                 therein which are first initiated subsequent to
                 the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).



                                    - 10 -
J. S52015/16


      We first examine the court’s termination of Mother’s parental rights

under Section 2511(a)(2).

            In order to terminate parental rights pursuant to
            23 Pa.C.S.A § 2511(a)(2), the following three
            elements must be met: (1) repeated and continued
            incapacity, abuse, neglect or refusal; (2) such
            incapacity, abuse, neglect or refusal has caused the
            child to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being; and (3) the causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.         To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa.Super. 2015), quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super.

2002).

      In the case at bar, in discussing Subsections 2511(a)(2), (5), and (8),

the trial court noted Mother’s continued lack of appreciation of any

wrongdoing and highlighted the testimony of Dr. Erica Williams that Mother

did not have the capacity to parent the Children, which was not disputed.

(Trial court opinion, 2/1/16 at 9-10.)

                  Here, we have a case of a mother who refuses
            to acknowledge her role in jeopardizing the safety of
            the Children.      Further, Mother reported to
            Dr. Williams, the ATA evaluator, that she believes
            that the numerous reports and allegations against


                                    - 11 -
J. S52015/16


              her are a result of malicious jealousy. Mother’s lack
              of acknowledgement of any wrong behavior and
              contribution to the safety of the Children is of itself a
              safety concern. Throughout the termination hearing
              Mother has denied any abuse of the Children and
              denies all of the claims from the many abuse
              allegations. This Court found Mother’s testimony not
              credible.

                    Mother’s ATA evaluation and the testimony of
              Dr. Williams showed that Mother did not have the
              capacity to parent [the Children]. There was no
              other expert testimony presented to dispute Mother’s
              parental capacity. Therefore, based on the evidence,
              Dr. Williams’s testimony was uncontested and found
              to be credible by this Court.

Id. at 9-10 (citations to record omitted).

        A review of the record supports the trial court’s finding of the basis for

termination under Section 2511(a)(2).           Dr. Williams, who conducted a

parenting capacity evaluation of Mother in October 2013, testified that

Mother did not have the capacity to parent the Children.6                 (Id. at 7.)

Dr. Williams explained the basis of this opinion as follows:

                    The [concerns] were that DHS raised concerns
              with [I.] that she had abandoned [I.]. With [J.L.C.],
              there was [sic] concerns that she had physically
              harmed him and she was identified as the
              perpetrator for that. That she physically disciplined
              [B.A.C.] who at the time could not hear or see and
              was lacking multiple kind [sic] of sensory ways to
              communicate as well as concerns that she wasn’t
              taking any responsibility for those behaviors. When
              I asked her about these different behaviors she
              denied that any of them occurred, she provided
              alternate accounts of each concern, in terms of
              abandoning [I.], she explained she did that with

6
    Dr. Williams report was marked as DHS Exhibit 13.


                                       - 12 -
J. S52015/16


              DHS, they coordinated because that was in his best
              needs, and he wouldn’t be able to get the care he
              needed if she didn’t sign off on abandonment. When
              I spoke to Mr. Tillman he was very clear that that
              was not the sequence of events that she actually told
              Mr. Tillman she did not want [I.] in her care because
              he sexually abused her older biological daughter [B.]

                    When we discussed [J.L.C.], she denied that
              she ever banged his head on the floor. She denied
              reports that the nurse witnessed her physically fight
              him, restrain him, and bring him down to the floor.
              She did report that she would occasionally discipline
              him on the buttock. She said that she knew that
              that was wrong, that she wasn’t supposed to do it.
              But she engaged in it to prevent him to turn out like
              [I.]

                    In regards to [B.A.C.], she did not speak
              whether or not she physically disciplined him, and
              there was no direct concerns for [B.A.C.] regarding
              [J.].

                    She also reported historical concerns to include
              she was alleged to have sexually abused [I.], and in
              discussing all of these concerns she said that other
              people made those reports because they were
              jealous. When concerns were raised that [J.L.C.]’s
              therapist said he was being coached[] to recant the
              abuse, and he said that his mother had learned his
              lesson and that he deserved to be beat, she said that
              anything the therapist said was false.

                    So, there was this pattern of over different
              children, over different years, over different
              reporters, she denied everything, and provided
              alternate version of events.

                     Regarding [J.L.C.]’s injury, she felt that he was
              confused, that it happened on the bus, and that the
              school is retaliating against her because she
              identified concerns of [B.A.C.] the week prior.

Id. at 7-9.


                                       - 13 -
J. S52015/16


       Moreover,   Dr.   Williams   expressed   concern   for   the    safety   and

permanency of B.A.C. given his inability to speak to and convey his welfare.

(Id. at 13-14.) Dr. Williams stated:

                    There’s significant concerns because it turns
             out that this physical discipline had been occurring in
             excess by reports of witnesses to include physical
             fighting, throwing on the floor, the beating of the
             head of [J.L.C.] to the ground and that stopped
             because [J.L.C.] was able to speak up, [J.L.C.] was
             able to voice his concerns.

                    From what I understand of [B.A.C.]’s
             limitations, he does not have that opportunity, he is
             not able to speak up and say that I’m not
             comfortable, I’m not safe[,] I’m not feeling well.

Id. at 14.

       Further, DHS social worker, Clarence Tillman, additionally expressed

concerns regarding Mother’s “ability to parent to keep the kids safe.” (Id. at

48.)   Mr. Tillman related that the Children’s foster families consistently

requested no contact with Mother.        (Id. at 48.)     Likewise, Mr. Tillman

confirmed that Mother never completed her Family Service Plan (“FSP”) goal

of individual therapy, which remained an objective throughout the case,

noting a gap between January 2014 and March 2015. (Id. at 52-53, 56.)

Relatedly, Mother continues to deny responsibility for her role in J.L.C.’s

injury and the Children being in care, and in fact, there was concern that

Mother’s therapy was not addressing this issue. (Id. at 53-56). Hence, the

record substantiates the conclusion that Mother’s repeated and continued

incapacity, abuse, neglect, or refusal has caused the Children to be without


                                      - 14 -
J. S52015/16


essential parental control or subsistence necessary for their physical and

mental well-being.     See In re Adoption of M.E.P., 825 A.2d at 1272.

Moreover, Mother cannot or will not remedy this situation. See id.

      We     next    determine   whether      termination   was   proper   under

Section 2511(b).     With regard to Section 2511(b), our supreme court has

stated as follows:

             [I]f the grounds for termination under subsection (a)
             are met, a court “shall give primary consideration to
             the developmental, physical and emotional needs
             and welfare of the child.” 23 Pa.C.S. § 2511(b). The
             emotional needs and welfare of the child have been
             properly interpreted to include “[i]ntangibles such as
             love, comfort, security, and stability.” In re K.M.,
             53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M.,
620 A.2d at 485, this Court held that the
             determination of the child’s “needs and welfare”
             requires consideration of the emotional bonds
             between the parent and child.           The “utmost
             attention” should be paid to discerning the effect on
             the child of permanently severing the parental bond.
             In re K.M., 53 A.3d at 791. However, as discussed
             below, evaluation of a child’s bonds is not always an
             easy task.

In re T.S.M., 71 A.3d at 267. “[I]n cases where there is no evidence of a

bond between a parent and child, it is reasonable to infer that no bond

exists.    Accordingly, the extent of the bond-effect analysis necessarily

depends on the circumstances of the particular case.” In re Adoption of

J.M., 991 A.2d 321, 324 (Pa.Super. 2010) (citations omitted).

      When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as



                                     - 15 -
J. S52015/16


well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d 1108, 1115-1116 (Pa.Super. 2010)

(internal citations omitted).

        In the instant matter, the trial court indicated that it was “satisfied

that grounds for termination under § 2511(b) of the Adoption Act were

established by clear and convincing evidence,” stating:

             One of the core sources for the strength of a
             parental bond are the visits between Mother and the
             Children. The main purpose for offering parents
             visitation with their children is to “preserve the unity
             of the family whenever possible or to provide
             another alternative permanent family when the unity
             of the family cannot be maintained.” 42 Pa.C.S.A.
             § 6301. In this case, Mother’s visits with J.L.C. were
             terminated over two years prior to the termination
             hearing. Testimony was presented that J.L.C. had
             already separated himself from Mother mentally.
             B.A.C. is, by Mother’s admission, in an excellent
             placement with his former night nurse. There was
             no evidence presented at trial to show that the
             Children would suffer irreparable harm if Mother’s
             parental rights were terminated. Further, there was
             no request for a bond evaluation nor were [sic] there
             any credible testimony of a parent-child bond
             between Mother and the Children.

Trial court opinion, 2/1/16 at 11 (citations to record omitted).

        Here, the record likewise corroborates the trial court’s termination

pursuant to Section 2511(b). Initially, we note that, although Mother had

visitation with the Children, this visitation was not unsupervised. (Notes of

testimony, 2/1/16 at 40, 89-90.) Notably, visitation initially occurred at the

“kinship home,” which became problematic as a result of Mother.         (Id. at



                                      - 16 -
J. S52015/16


40-41.) Additionally, thereafter, subsequent to a prior hearing in 2013, the

trial court discontinued visitation between Mother and J.L.C.7     (Id. at 42.)

Of concern, while Mother and J.L.C. therefore do not have visitation, there is

visitation between J.L.C. and his sibling, J.,8 who still resides with Mother,

and Mother sent presents and cards to J.L.C. through J.         (Id. at 46-47.)

DHS social worker, Clarence Tillman, stated:

               [T]he problem that it’s causing is that she’s brought
               him toys, watch [sic], stuff like that, and of course
               when [foster father] takes it from him it’s making
               him to believe [sic] to be the bad guy, and the bad
               parent. So, this was a major source of concern for
               me. So I talked to Carson Valley, [sic] the worker
               had quit. [sic] In between workers as we speak
               but, in fact, mom told me today we have a new
               worker and they have done another sibling visit. I
               was tempted to stop the sibling visits simply because
               [J.L.C.] is at a good place. He’s in a home that he
               loves, he wants to be in, they love him. So, I was
               torn because I know the love he has for his brother.
               So I let them go on anyway.

Id.

        Mr. Tillman, testified that J.L.C. no longer has a parent/child

relationship with Mother, but rather does with his current foster family with

whom he has been placed since August 2014. (Id. at 56-57.) Mr. Tillman

related how happy J.L.C. is in his current home, stating, “[T]his is the



7
  Visitation with regard to B.A.C. was terminated at that time as well, but
was reinstated by this court on appeal and commenced again in
approximately July 2014. (Notes of testimony, 9/8/15 at 69, 87.)
8
    J. is J.L.C.’s biological brother. (Id. at 46.)


                                         - 17 -
J. S52015/16


happiest I’ve ever seen him.       He no longer wants to go home; he hasn’t

wanted to go home in over a year.” (Id. at 45, 58.) As to J.L.C.’s progress,

Mr. Tillman further offered:

                     He’s the little man of the house -- pretty much,
               he’s the little man of the house. He worships the
               ground that [foster father] works [sic] on. [Foster
               father] talks about him so proudly and some
               amazing [sic].      He’s doing, he lost weight, he’s
               grown, he’s trying school this year without
               Wraparound services, he did amazing over summer
               camp. He’s doing wonderful.

Id. at 58. Consequently, Mr. Tillman unwaveringly affirmed that it was in

the best interest of J.L.C. for Mother’s rights to be terminated and that this

would not cause J.L.C. “irreparable harm” or “detriment[].” (Id. at 45, 48,

57-58.)   As Mr. Tillman opined, this was because “[h]e’s mentally already

separated. . . . [H]e’s already done it himself mentally.” (Id. at 57-58.)

      Similarly, J.L.C.’s therapist from Children’s Crisis Treatment Center,

trauma clinician, Emily Slook, testified that “if [J.L.C.] were to be removed

from his current foster family that it would do more harm than good.” (Id.

at 77.) Moreover, Ms. Slook indicated that J.L.C. “is very stable right now.”

(Id. at 75.) Significantly, she attributed this to a foster family that is “able

to provide a safe and stable structured environment and who are also

supportive of trauma treatment, and who are nurturing to the child as well.

And J.L.C. is receiving all of those needs from his current foster family.”

(Id. at 76.)




                                       - 18 -
J. S52015/16


      With regard to B.A.C., Jessica Stone, NET case manager, who

supervised Mother’s visits with B.A.C., testified to a relationship between

Mother and B.A.C., indicating, “He knows who his mom is, he communicates

with her.   He’s excited to see her.     He’s excited during the visit, he’s sad

when the visit is over.” (Id. at 82.) However, Ms. Stone stated that she

could not answer when asked if she thought it would cause irreparable harm

if Mother’s rights were terminated.      (Id.)    Further, she noted that B.A.C.

“responds well” to his foster parents. (Id. at 83.)

      DHS social worker, Clarence Tillman, also acknowledged the bond

between Mother and B.A.C.       (Id. at 50, 59.)        Nonetheless, Mr. Tillman

testified that this was not a parent/child bond. (Id. at 59.) What is more,

Mr.   Tillman   instead   emphasized    the     bond   between   B.A.C.   and   his

caregivers.9 (Id. at 50, 59.)

                  [B.A.C.] is being cared for, especially right
            now, he’s probably in the best home he’s ever been
            in. Don’t get me wrong he know’s who [Mother] is,
            and he does have a bond with her but it wouldn’t be
            detrimental, because his main care believe it or not
            really comes from his nurses.       I mean, he’s so
            bonded with his nurses, like almost like -- well,
            where’s he’s at now used to be his former nurse so
            that would explain it. So it’s a bond [sic] child bond.
            And he’s crawling all over the floor he’s trying to
            walk, he’s doing amazing things.



9
  B.A.C. required and received care due to his numerous medical conditions.
(Notes of testimony, 9/8/15 at 64; DHS Exhibit 4 at 2, DHS Exhibit 7 at 2;
DHS petition for involuntary termination of parental rights, 9/10/14,
Exhibit “A,” Statement of Facts, at ¶o.)


                                       - 19 -
J. S52015/16


Id. at 50. As a result, Mr. Tillman stated that it would be in the best interest

of B.A.C. for Mother’s parental rights to be terminated and would cause him

no “irreparable harm” or “detriment[].”        (Id. at 48, 50, 59.)      Thus, as

confirmed by the record, the emotional needs and welfare of the Children

favor termination. Accordingly, based upon our review of the record, we find

no abuse of discretion and conclude that the trial court appropriately

terminated Mother’s parental rights under 23 Pa.C.S.A. §§ 2511(a)(2) and

(b).

       We   lastly   turn   to   whether   reasonable   efforts   were   made   at

reunification of Mother and the Children, and whether the trial court

appropriately changed the permanency goal to adoption.            In so doing, we

first note that our supreme court has held that Section 6351(f) does not

require reasonable efforts as it relates to termination of parental rights.

In re D.C.D., 105 A.3d 662, 673-674 (Pa. 2014).

            [W]hile reasonable efforts should be considered and
            indeed, in the appropriate case, a trial court could
            insist upon their provision, we hold that nothing in
            the language or the purpose of Section 6351(f)(9)
            forbids the granting of a petition to terminate
            parental rights, under Section 2511, as a
            consequence of the agency’s failure to provide
            reasonable efforts to a parent.

Id. at 675. Thus, we find this portion of Mother’s claim to be without merit.

       As to a change in permanency goal, we note that our standard of

review is the same abuse of discretion standard as noted above.           In the

Interest of L.Z., 111 A.3d 1164, 1174 (Pa. 2015), citing In re R.J.T., 9


                                      - 20 -
J. S52015/16


A.3d 1179, 1190 (Pa. 2010) (for proposition that the abuse of discretion

standard   applies   in   a   dependency   matter).      Further,   following   an

examination and findings of factors provided in 42 Pa.C.S.A. § 6351(f) and

(f.1), regarding matters to be determined at the permanency hearing, the

trial court must also find that a goal change is in Child’s best interests. See

42 Pa.C.S.A. § 6351(g); In re R.J.T., 9 A.3d 1179 (Pa. 2010).

      The primary purpose of the disposition of a dependent child is to

examine what is in the best interest of the child. 42 Pa.C.S.A. § 6351(a);

In the Interest of Z.W., et al., 710 A.2d 1176, 1178 (Pa.Super. 1998).

See also In re Tameka M., 580 A.2d 750, 753 (Pa. 1990) (stating, “In

ordering a disposition under Section 6351 of the Juvenile Act, the court acts

not in the role of adjudicator reviewing the action of an administrative

agency, . . . rather the court acts pursuant to a separate discretionary role

with the purpose of meeting the child’s best interests,” quoting In re

Lowry, 484 A.2d 383, 386 (Pa. 1984)).

      In the case at bar, as indicated, Mother failed to comply with all FSP

goals and objectives; namely, individual therapy.         (Notes of testimony,

2/1/16 at 52-53, 56.)         Further, DHS social worker, Clarence Tillman,

testified as to his belief that it is in the best interest of the Children for the

goal to be changed to adoption.       (Id. at 45, 48.)    Therefore, the record

supports that a goal change was in Children’s best interests. Accordingly,

after review of the record, we again discern no abuse of discretion and



                                     - 21 -
J. S52015/16


conclude that the trial court properly changed the permanency goal to

adoption.

      Based on the foregoing independent analysis of the trial court’s

termination of Mother’s parental rights and change of permanency goal, we

agree with counsel for Mother that the within appeal is wholly frivolous.10 As

such, we affirm the decrees and orders of the trial court and grant counsel’s

petition to withdraw.

      Decrees and orders affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/11/2016




10
  Further, we note that our independent review of the record did not reveal
any additional, non-frivolous issues overlooked by counsel.            See
Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa.Super. 2015), citing
Commonwealth v. Goodwin, 928 A.2d 287 (Pa.Super. 2007) (en banc).


                                    - 22 -